                 Case 4:19-cv-02994 Document 13
                                             14 Filed on 11/04/19
                                                         11/05/19 in TXSD Page 1 of 2
                                                                                    4

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                     IRUWKH
                                                        6RXWKHUQ 'LVWULFW RI 7H[DV
                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  ',6+ 1(7:25. //&




                            Plaintiff(s)
                                 Y                                            &LYLO$FWLRQ1R FY
         +81* 75$1 DQG 7+, 1*$ 1*8<(1
     LQGLYLGXDOO\ DQG WRJHWKHU GED (DV\ER[ ,379


                           Defendant(s)


                                                    6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) +XQJ 7UDQ
                                            1JR  /H .KRL 4XDQJ 7UXQJ
                                           9LQK 1JKH $Q 
                                           9LHWQDP




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW ²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3 D  RU  ²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH 6WHSKHQ 0 )HUJXVRQ
                                           +DJDQ 1ROO %R\OH //&
                                           7ZR 0HPRULDO &LW\ 3OD]D
                                            *HVVQHU 6XLWH 
                                           +RXVWRQ 7H[DV 


       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                  CLERK OF COURT
                                                                                      David J. Bradley, Clerk of Court

'DWH
Date: November 5, 2019
                                                                                        s/ H.Signature
                                                                                               Lerma of Clerk or Deputy Clerk
                                                                                        Signature of Clerk or Deputy Clerk
                  Case 4:19-cv-02994 Document 13
                                              14 Filed on 11/04/19
                                                          11/05/19 in TXSD Page 2 of 2
                                                                                     4

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R FY

                                                     3522)2)6(59,&(
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                 RQ (date)                             RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                     ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                 RQ (date)                             RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                           RU

           u 2WKHU (specify):
                                                                                                                                         


           0\IHHVDUH                            IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI                     


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
                Case
                 Case4:19-cv-02994
                      4:19-cv-02994 Document
                                     Document13-1 Filedon
                                              14 Filed  on11/05/19
                                                           11/04/19ininTXSD
                                                                        TXSD Page
                                                                              Page31ofof42

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                     IRUWKH
                                                        6RXWKHUQ 'LVWULFW RI 7H[DV
                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  ',6+ 1(7:25. //&




                            Plaintiff(s)
                                 Y                                            &LYLO$FWLRQ1R FY
         +81* 75$1 DQG 7+, 1*$ 1*8<(1
     LQGLYLGXDOO\ DQG WRJHWKHU GED (DV\ER[ ,379


                           Defendant(s)


                                                    6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) 7KL 1JD 1JX\HQ
                                            3KDQ &DQK 4XDQJ 1JR 
                                           +D +X\ 7DS
                                           9LQK 1JKH $Q 
                                           9LHWQDP



          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW ²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3 D  RU  ²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH 6WHSKHQ 0 )HUJXVRQ
                                           +DJDQ 1ROO %R\OH //&
                                           7ZR 0HPRULDO &LW\ 3OD]D
                                            *HVVQHU 6XLWH 
                                           +RXVWRQ 7H[DV 


       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                  CLERK OFJ.COURT
                                                                                     David   Bradley, Clerk of Court


 'DWHNovember 5, 2019
Date:
                                                                                       s/ H. Signature
                                                                                             Lerma of Clerk or Deputy Clerk
                                                                                       Signature of Clerk or Deputy Clerk
                 Case
                  Case4:19-cv-02994
                       4:19-cv-02994 Document
                                      Document13-1 Filedon
                                               14 Filed  on11/05/19
                                                            11/04/19ininTXSD
                                                                         TXSD Page
                                                                               Page42ofof42

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R FY

                                                     3522)2)6(59,&(
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                 RQ (date)                             RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                     ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                 RQ (date)                             RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                           RU

           u 2WKHU (specify):
                                                                                                                                         


           0\IHHVDUH                            IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI                     


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
